Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to imaging systems that are configured to collect fluorescence emission over a very large collection angle.

Prior art was found for the claims as follows:
Kwok Ka Cheung et al. [US 20140293279 A1: already of record] discloses the following claim limitations:
1. An imaging system comprising: 
an excitation light source (i.e. the excitation light source 28- ¶0021, fig. 1); 
a directing element positioned to direct light from the excitation light source toward a sample (i.e. a focusing lens can be inserted between the laser line filter 30 and the sample 20- ¶0023); 
a detector configured to measure incoming light from the sample (i.e. detector 24- ¶0020, fig. 1); 
a filter cavity positioned between the sample and the detector (i.e. a filter wheel 34 and one or two notch filters 36- ¶0021, fig. 1); 
a first filter configured to be inserted into the filter cavity (i.e. A first optical filter 48a and a second optical filter 50a are mounted to the first and second part, which is adjacent to the first part of the compartment 66a.- ¶0029); 
(i.e. A first optical filter 48a and a second optical filter 50a are mounted to the first and second part, which is adjacent to the first part of the compartment 66a.- ¶0029); and 
a processing unit communicatively connected to the detector (i.e. The detector 24 is coupled to the signal processing unit 40, which is further coupled to the microprocessor 26. The computer readable storage medium 44 is coupled to the microprocessor 26- ¶0020).
However, Kwok does not teach explicitly:
configured to receive image data from the detector to form an image.
In the same field of endeavor, Ghosh Richik Niloy et al. [US 20150323462 A1: already of record] discloses:
	configured to receive image data from the detector to form an image (i.e. The induced fluorescent light is then optically filtered by a configured filter arranged in emission filter wheel assembly 130 and the filtered induced fluorescent light is captured and recorded as an image via camera 122- ¶0073).

Kwok Ka Cheung et al. [US 20140293279 A1: already of record] discloses the following claim limitations:
14. An imaging system comprising: 
an excitation light source (i.e. the excitation light source 28- ¶0021, fig. 1); 
a directing element positioned to direct light from the excitation light source toward a sample (i.e. a focusing lens can be inserted between the laser line filter 30 and the sample 20- ¶0023); 
a detector configured to measure incoming light from the sample (i.e. detector 24- ¶0020, fig. 1); 
a filter cavity positioned between the sample and the detector (i.e. a filter wheel 34 and one or two notch filters 36- ¶0021, fig. 1); 
(i.e. A first optical filter 48a and a second optical filter 50a are mounted to the first and second part, which is adjacent to the first part of the compartment 66a.- ¶0029); 
a second filter configured to be inserted into the filter cavity (i.e. A first optical filter 48a and a second optical filter 50a are mounted to the first and second part, which is adjacent to the first part of the compartment 66a.- ¶0029); and 
a processing unit communicatively connected to the detector (i.e. The detector 24 is coupled to the signal processing unit 40, which is further coupled to the microprocessor 26. The computer readable storage medium 44 is coupled to the microprocessor 26- ¶0020).
However, Kwok does not teach explicitly:
configured to receive image data from the detector to form an image;
recording a light intensity as Fi(X) over a wavelength range while the first filter is positioned between the sample and the detector; recording a light intensity as F2(X) over the wavelength range while the second filter is positioned between the sample and the detector. 
In the same field of endeavor, Ghosh Richik Niloy et al. [US 20150323462 A1: already of record] discloses:
configured to receive image data from the detector to form an image; recording a light intensity as Fi(X) over a wavelength range while the first filter is positioned between the sample and the detector; recording a light intensity as F2(X) over the wavelength range while the second filter is positioned between the sample and the detector (i.e. The induced fluorescent light is then optically filtered by a configured filter arranged in emission filter wheel assembly 130 and the filtered induced fluorescent light is captured and recorded as an image via camera 122- ¶0073).
However, Kwok and Ghosh do not teach explicitly:

In the same field of endeavor, Kane Paul James et al. [US 20190222813 A1: already of record]
recording a total intensity as I(X) over the wavelength range with no filter or a transparent filter positioned between the sample and the detector (i.e. These filter elements may respectively overlap and correspond to cyan image pixels, magenta image pixels, yellow image pixels, infrared (IR) image pixels, or ultraviolet (UV) image pixels. If desired, some image pixels may not include color filter elements. Image pixels that do not include color filter elements and image pixels that are provided with clear color filter elements may sometimes be referred to as clear pixels, white pixels, clear image pixels, or white image pixels- ¶0025).

Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claim 1, “wherein the first filter is a linearly increasing transmission filter and the second filter is a linearly decreasing transmission filter”.
In claims 14 and 17, “calculating a normalized transmission of the first filter; 
calculating a normalized total intensity of transmission through the first filter; 
calculating a spectral phasor coordinate of the normalized total intensity through the first filter; 
calculating the normalized transmission of the second filter; 
calculating the normalized total intensity of transmission through the second filter; 
calculating the spectral phasor coordinate of the normalized total intensity through the second filter; and 
generating a hyperspectral image of the sample based on the calculated spectral phasor coordinates”.
In claim 20, “passing an excitation light source through a sample and through a filter with linearly increasing transmission and recording, with a detector, a light intensity as Fincrease(X) over a wavelength range; 
passing the excitation light source through the sample and through a filter with linearly decreasing transmission and recording, with the detector, a light intensity as Fdecrease(k) over the wavelength range; 
calculating the channel ratio using the a general polarization formula; and generating a hyperspectral image of the sample based on the calculated general polarization channel ratio”.
These features are not found or suggested in the prior art.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-15 and 17-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488